DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.






Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. On page 13, Applicant’s contends that: 
    PNG
    media_image1.png
    427
    923
    media_image1.png
    Greyscale

Examiner disagrees, please see revised 102 rejection of claim 16 below, where Siddiqui 1 alone is found to read on the structure of newly amended language as claimed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Siddiqui 2017/0145725.
Regarding claim 16, Siddiqui discloses an electronic device (Abstract), comprising: a first housing (102) including a first side surface (118); a second housing (104) including a second side surface (122) that is capable of facing at least a portion of the first side surface ('instance three' Fig 1); a first magnet group (206 on one side including 202(1), Fig 3) disposed adjacent to the first side surface in the first housing (see Fig 3); a second magnet group (206 on other side including 202(2), Fig 2) disposed adjacent to the second side surface in the second housing (see Fig 2); a first hinge structure (210A(1), Fig 2) disposed inside the first housing and not viewable from outside the first housing (first hinge structure hidden or not viewable from outside, being covered by portion 118, 120 as depicted Fig 17); a second hinge structure (210A(2), Fig 2) disposed inside the first housing and not viewable from outside the first housing (second hinge structure hidden or not viewable from outside, being covered by portion 122, 124 as depicted Fig 17); a first connecting member (1002(1) and/or including 1004(1), Fig 10) disposed in the first housing and connected with at least one end of the first magnet group to fix the first magnet group to the first housing (as depicted Figs 3, 4); and a second connecting member (1002(2) and/or including 1004(2), Fig 10) disposed in the second housing and connected with at least one end of the second magnet group to fix the second magnet group to the second housing (Figs 3,4); wherein the first hinge structure includes a first stopper (cam surface of 1802(1)) at least in-part acts as stopper when interacting with portion 1804(1) in different instances as depicted, Figs 18, 19) disposed in the first housing to limit rotation of the first connecting member (Figs 18-21); and wherein the second hinge structure includes a second stopper (cam surface of 1802(2) at least in-part acts as stopper when interacting with portion 1804(2) in different instances as depicted, Figs 18, 19) disposed in the second housing to limit rotation of the second connecting member (Figs 18-21). 

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claims include the specific limitations provided:
Claim 17. The electronic device of claim 16, wherein a gear to which the first stopper is capable of being stuck is formed in an outer circumference of the first connecting member, and a gear to which the second stopper is capable of being be stuck is formed in an outer circumference of the second connecting member.
Claim 18. The electronic device of claim 16, wherein a first step having a D cut shaped cross section is formed at, at least, one of two opposite ends of the first magnet group, and a second step having a D cut-shaped cross section is formed at, at least, one of two opposite ends of the second magnet group, and wherein the first connecting member is coupled with the first step, and the second connecting member is coupled with the second step.

Claims 1-15 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of newly amended claim 1, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 2-15 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.
The specific teaching of previously objected claim 19, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claim 20 depend, either directly or indirectly, from claim 19 and are therefore allowed for at least the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
February 12, 2021